DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCord et al (US 2008/0277190).  McCord discloses:
A work vehicle comprising: 
a cab (Fig. 1); 
a driver's seat 18 disposed inside the cab; 
a first steering device 26 disposed in front of the driver's seat 18, the first steering device 26 being configured to perform a steering operation of the vehicle; 
a second steering device 36 disposed to a side of the driver's seat 18, the second steering device 36 being configured to perform a steering operation of the vehicle; 
a seating sensor 47a configured to detect whether or not an operator is sitting in the driver's seat; and 
a control unit 40 configured to disable the steering operation with the second steering device 36 when the seating sensor detects that the operator is not sitting in the driver's seat (see ¶[0016], “The .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Harber et al (US 8,104,566).  Though McCord shows in Fig. 3 what appears to be an armrest and an implement operating tool, McCord fails to explicitly disclose an armrest disposed to a rear of the second steering device and a work implement operating tool disposed in front of the second steering device, the second steering device being disposed to a rear of the work implement operating tool.  Harber teaches an arrangement of steering wheel and operator seat assembly including a driver's seat, a first steering device 27 disposed in front of the driver's seat 34, the first steering device 27 being configured to perform a steering operation of the vehicle, a second steering device 92 disposed to a side of the driver's seat 36, the second steering device 92 being configured to perform a steering operation of the vehicle, an armrest 38 disposed to a rear of the second steering device 92 and a work implement operating tool 65 disposed in front of the second steering device 92, the second steering device being disposed to a rear of the work implement operating tool 65.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the work vehicle of McCord with the teaching of Harber such that the vehicle includes an armrest and an implement tool as .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCord and Harber, as applied to claims 2 and 3 above, and further in view of Shibata (US 9,217,240).  McCord discloses the work implement as disposed in front and below the cab such that the work implement is visible to the operator sitting in the driver's seat.  However, McCord fails to explicitly disclose wherein the cab has a floor that is formed in a tapered shape toward a front when viewed from above.  Fig, 2 of Shibata teaches a work vehicle similar to that of McCord and including a floor 6a that is formed in a tapered shape toward a front when viewed from above.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the work vehicle of McCord with the teaching of Shibata’s tapered floor to allow for the cab to be as compact as possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	September 10, 2021